l)ISMISS; Opinion issued September 28, 2012




                                               In The
                                     (!niirt   uf qipimhi
                         ift1i    Ditrfrt      uf rxas at Ja11ai
                                       No. 05-12-00309-CR


                         KEVIN DWAYNE I)RAWHORN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                       On Appeal from the 204th .Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-70367-Q


                             MEMORANDUM OPINION
                            Beibre Justices Bridges. Francis, and Lang
                                   Opinion By Justice Bridges

       After ajury found Kevin Dvayne Drawborn guilt of aggravated assault resulting in serious

bodily injury/family violence, appellant entered into an agreement with the State regarding

punishment. Pursuant to the agreement, appellant pleaded true to two enhancement paragraphs and

the trial court assessed punishment at twenty-five years’ imprisonment. Appellant waived his right

to appeal as part of the punishment agreement. See Blanco   i’.   State, 18 S.W.3d 218, 218—20 (Tex.

Crirn. App. 2000). The trial court certified that appellant waived his right to appeal. See TEx. R.

App. P.25.2(d); Dears v. State, 154 S.W.3d 610, 6 14—15 (Tex. Crirn. App. 2005).
       We dismiss the appeal for want of jurisdiction.




                                                    DAVID L. BRIDOLS
                                                    JUSTICE

Do Not Publish
TEx. R. App. P. 47
1203 09F.U05
                                 (riitrt uf Apjna1!
                        Fift1! 1i&trirt uf ixui at Ja11a
                                       JUDGMENT
KEVIN DWAYNE DRAWHORN, Appellant                    Appeal from the 204th Judicial District Court
                                                    of Dallas County. Texas. (Tr.Ct.No. F] 1-
No. 05-12-00309-CR           V.                     70367-Q).
                                                    Opinion delivered by Justice Bridges, Justices
THE STATE OF TEXAS. Appellee                        Francis and Lang participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of jurisdiction.


Judgment entered September 28. 2012.


                                                         I            4•

                                                   DAVID L. BRIDGES
                                                   JUSTICE